[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The defendant in the above entitled action has filed a motion to modify child support based on a substantial change in circumstances.
The court having reviewed all the evidence finds that effective 15 June of 1998, the plaintiff's income increased approximately $200.00 weekly or $10,000 annually. The court CT Page 14208 finds a substantial change in circumstances in plaintiff's income. Defendant's child support obligation is hereby modified downward in accordance with the guidelines to the sum of $103.00 weekly retroactive to December 28, 1998, the date of the filing of the motion by the defendant.
Any credits for overpayment are to be applied to the defendant's obligation for child support at $25.00 weekly or toward the sums due for High School tuition for the minor child.
BY THE COURT
KOCAY, J.